DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 22nd, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-7, filed December 22nd, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Specifically: 
Claim 1 has been amended with at least one fastener centrally located on the monolithic body.
Claim 8 has been amended such that an aperture is formed in at least one of the first and second channels.
Claim 16 has been amended such that wear attenuators located within the first and second channels and utilizes a mechanical fastening to attach the wear attenuator, and at least one fastener centrally located on the monolithic body.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 references the integral attachment feature comprises at least one protrusion that engages “a portion” of the bracket body. However, claim 8 has been amended to include the feature of an aperture in the channel/bracket body, and the attachment feature already defined by a protrusion. It’s therefore unclear to one of ordinary skill in the art if these are the same features, or not, and if they are the same how they further define over the previously recited limitations.
Claim 17 recites the limitations detailing the wear attenuators and their respective integral attachment feature configured to fasten the wear attenuators to the bracket body. However, claim 16 has been amended to already includes these features (“set of wear attenuators”) and it’s therefore unclear if these are a different set of wear attenuators or not, and if not then how the features are different and further limiting of the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley (US 20150135726) in view of Storage (US 20140044525) and Nigmatulin (US 20100068041), and further in view of Matyscak (US 5387082).
Regarding claim 1;
Hundley discloses a fan casing assembly comprising: a fan casing (Figure 2) with a peripheral wall (implicit), a surface cooler (160) having a first surface (161) confronting the peripheral wall and forward and aft projections (162, 164); and a mounting bracket comprising having a first axial edge (180) having a first channel (182) and second axial edge (190) spaced form the first axial edge where the second axial edge includes a second channel (192); wherein the mounting bracket is fixed to the peripheral wall (see Figures 2-3, bracket mounted to annular casing) and the mounting bracket retains the forward and aft projections within the first channel and second channel, respectively, to mount the surface cooler to the fan casing (Figures 3-5). 
Hundley fails to teach the forward/aft projections are radially spaced from the first surface and located between the peripheral wall and the first surface, and the bracket is formed of a monolithic body. Hundley further fails to teach the monolithic body is slideably engaged with the surface cooler, sandwiched between the fan casing and the surface cooler, and affixed to the peripheral wall by at least one fastener centrally located on the monolithic body.

Since Hundley discloses that the projections/tabs are extending from the forward and aft sides of the surface cooler, and because Storage teaches a substantially similar surface cooler with projections/tabs extending from forward and aft sections but are radially spaced from the first surface, and substituting one set of tabs/projections (planar with the first surface) for another (tabs/projections radially spaced from the first surface) would achieve the same expected result (mounting the surface cooler), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting projections of Hundley such that they are radially below the surface of the cooler as taught by Storage for the purposes of mounting the cooler as both include aft/forward tabs connected to the cooler, and all that is changed is radially direction upon which they are mounted.
Nigmatulin teaches an analogous casing component 48 (for a turbine section outer shroud piece, Nigmatulin Fig. 2 below & Fig. 3) having a first surface 82 (“inner surface”, Fig. 3, Para. 0011) confronting the peripheral wall 4 ("turbine casing", Para. 0009, Fig. 1) and having opposing forward and aft edges 76 & 77 (Nigmatulin Fig. 2 & 3, Para. 0011, “a first end 76 that extends to a second end 77”) with corresponding forward and aft hooks 90 & 95 (Para. 0011, “hook member 90 extends from first end 76 and second hook member 95 extends from second end 77”) which are radially spaced from the first surface 82 (Nigmatulin Fig. 2 & 3) and located between the peripheral wall and the first surface 82 (Nigmatulin Fig. 2 & 3, the hooks extend radially outward from the surface 82 towards the peripheral wall as shown); wherein the aft 
Matyscak teaches a shroud mounting assembly in an axial flow turbomachine which utilizes hooks and channels with a monolithic body (2). The monolithic body utilizes a tongue/groove mounting system to the turbine casing (3) and includes a centrally located fastener (18) that affixes the monolithic body to the turbine casing (Figure 2a).

    PNG
    media_image1.png
    361
    538
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the forward and aft hooks of Nigmatulin in the assembly of Hundley, in order to provide the assembly of Hundley with an alternative mounting /retaining arrangement using forward and aft hooks that respectively extend aftward and forward and forming a radial space, wherein the mounting bracket can be arranged radially inward of the annular surface cooler instead of at the axial ends of the annular surface cooler such that the flanges of the mounting bracket occupy the radial space (Nigmatulin, Para. 0011).  One of ordinary skill would have known to explore the known options available in the prior art regarding mounting arrangements for annular casing components.  Since the claim is directed towards a combination that only unites old elements (i.e. the annular surface cooler mounted in the fan casing as taught by Hundley, and the forward and aft hooks of Nigmatulin used for mounting) with no change in the respective functions of those old elements (i.e. the annular surface cooler is still a heat exchanger, and the hooks are still for retaining/mounting purposes) the combination of those elements yields predictable results (i.e. providing a support mechanism for the surface cooler); absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.  See MPEP 2143, III, B. It further 
Because Hundley as modified by Nigmatulin teaches a monolithic body that mounts to the turbine casing with a tongue/groove assembly, and because Matyscak similarly teaches a monolithic body (2) that is mounted to a casing (3) with a tongue/groove assembly but further includes a centrally located fastener (18), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monolithic body of Hundley as modified by Nigmatulin such that it includes at least one centrally located fastener as taught by Matyscak for the purposes of mounting the monolithic body to the turbine casing in a secure fashion (Matyscak teaches “These bolts are advantageously disposed in each case at the center of the segment”).
Regarding claims 2-4 and 7, Hundley in view of Storage, Nigmatulin, and Matyscak teaches the fan casing assembly according to claim 1 above. Hundley further discloses the mounting bracket further includes a set of wear attenuators (120) wherein a wear attenuator of the set of wear attenuators is located between the first and second channel and the respective forward and aft projections (Hundley, Figure 5), the wear attenuator includes an elongated body having an exterior surface and a U-shaped interior surface that is configured to be located about the forward projection (see Figure 5, Hundley). The wear attenuator is made from PEEK 
Regarding claims 5-6, Hundley in view of Storage and Nigmatulin teaches the fan casing assembly according to claim 3 above. Hundley further discloses the wear attenuator further comprises at least one protrusion configured to engage a portion of the body in a snap-fit arrangement (see the lip portions of the wear attenuator wrapped at the face of the mounting brackets, thereby “protruding” from the U-shaped attenuator).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley (US 20150135726) in view of Nigmatulin (US 20100068041), and further in view of Matyscak (US 5387082).
Regarding claim 1;
Hundley discloses a fan casing assembly comprising: a fan casing (Figure 2) with a peripheral wall (implicit), a surface cooler (160) having a first surface (161) confronting the peripheral wall and forward and aft projections (162, 164); and a mounting bracket comprising having a first axial edge (180) having a first channel (182) and second axial edge (190) spaced form the first axial edge where the second axial edge includes a second channel (192); wherein the mounting bracket is fixed to the peripheral wall (see Figures 2-3, bracket mounted to annular casing) and the mounting bracket retains the forward and aft projections within the first channel and second channel, respectively, to mount the surface cooler to the fan casing (Figures 3-5).
Hundley fails to teach the forward/aft projections are radially spaced from the first surface and located between the peripheral wall and the first surface, and the bracket is formed of a monolithic body. Hundley further fails to teach the monolithic body is slideably engaged with the surface cooler, sandwiched between the fan casing and the surface cooler, and affixed to the peripheral wall by at least one fastener centrally located on the monolithic body.

Matyscak teaches a shroud mounting assembly in an axial flow turbomachine which utilizes hooks and channels with a monolithic body (2). The monolithic body utilizes a tongue/groove mounting system to the turbine casing (3) and includes a centrally located fastener (18) that affixes the monolithic body to the turbine casing (Figure 2a).

    PNG
    media_image1.png
    361
    538
    media_image1.png
    Greyscale

Note, that it has been held that a simple substitution of one known element (in this case, an annular casing component coupled to a mounting bracket by flanges extending away from each other at opposite ends of the member as taught by Hundley) for another (in this case, a casing component coupled to a mounting bracket by flanges extending towards each other from opposite ends of the member as taught by Nigmatulin) to obtain predictable results (in this case, to mount the casing component) was an obvious extension of prior art teachings. See KSR, MPEP 2141, III, B.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the forward and aft hooks of Nigmatulin in the assembly of Hundley, in order to provide the assembly of Hundley with an alternative mounting /retaining arrangement using forward and aft hooks that respectively extend aftward and forward and forming a radial space, wherein the mounting bracket can be arranged radially inward of the annular surface cooler instead of at the axial ends of the annular surface cooler such that the flanges of the mounting bracket occupy the radial space (Nigmatulin, Para. 0011).  One of ordinary skill would have known to explore the known options available in the prior art 
Because Hundley as modified by Nigmatulin teaches a monolithic body that mounts to the turbine casing with a tongue/groove assembly, and because Matyscak similarly teaches a monolithic body (2) that is mounted to a casing (3) with a tongue/groove assembly but further includes a centrally located fastener (18), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monolithic body of Hundley as modified by Nigmatulin such that it includes at least one centrally located fastener as taught by Matyscak for the purposes of mounting the monolithic body to the 
Regarding claims 2-4 and 7, Hundley in view of Nigmatulin and Matyscak teaches the fan casing assembly according to claim 1 above. Hundley further discloses the mounting bracket further includes a set of wear attenuators (120) wherein a wear attenuator of the set of wear attenuators is located between the first and second channel and the respective forward and aft projections (Hundley, Figure 5), the wear attenuator includes an elongated body having an exterior surface and a U-shaped interior surface that is configured to be located about the forward projection (see Figure 5, Hundley). The wear attenuator is made from PEEK (Hundley, Paragraph 36), and further comprising a vibration attenuator (130) located between at least a portion of the wear attenuator and the body.
Regarding claims 5-6, Hundley in view of Nigmatulin and Matyscak teaches the fan casing assembly according to claim 3 above. Hundley further discloses the wear attenuator further comprises at least one protrusion configured to engage a portion of the body in a snap-fit arrangement (see the lip portions of the wear attenuator wrapped at the face of the mounting brackets, thereby “protruding” from the U-shaped attenuator).
	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley (US 20150135726) in view of Nigmatulin (US 20100068041), and further in view of Matyscak (US 5387082).
Hundley discloses a fan casing assembly comprising: a fan casing (Figure 2) with a peripheral wall (implicit), a surface cooler (160) having a first surface (161) confronting the peripheral wall and forward and aft projections (162, 164); and a mounting bracket comprising having a first axial edge (180) having a first channel (182) and second axial edge (190) spaced form the first axial edge where the second axial edge includes a second channel (192); wherein the mounting bracket is fixed to the peripheral wall (see Figures 2-3, bracket mounted to annular casing) and the mounting bracket retains 
Hundley fails to teach the bracket is formed of a monolithic body, the monolithic body is slideably engaged with the surface cooler, sandwiched between the fan casing and the surface cooler, and affixed to the peripheral wall by at least one fastener centrally located on the monolithic body.
Nigmatulin teaches an analogous casing component 48 (for a turbine section outer shroud piece, Nigmatulin Fig. 2 below & Fig. 3) having a first surface 82 (“inner surface”, Fig. 3, Para. 0011) confronting the peripheral wall 4 ("turbine casing", Para. 0009, Fig. 1) and having opposing forward and aft edges 76 & 77 (Nigmatulin Fig. 2 & 3, Para. 0011, “a first end 76 that extends to a second end 77”) with corresponding forward and aft hooks 90 & 95 (Para. 0011, “hook member 90 extends from first end 
Matyscak teaches a shroud mounting assembly in an axial flow turbomachine which utilizes hooks and channels with a monolithic body (2). The monolithic body utilizes a tongue/groove mounting system to the turbine casing (3) and includes a centrally located fastener (18) that affixes the monolithic body to the turbine casing (Figure 2a).

    PNG
    media_image1.png
    361
    538
    media_image1.png
    Greyscale

Note, that it has been held that a simple substitution of one known element (in this case, an annular casing component coupled to a mounting bracket by flanges extending away from each other at opposite ends of the member as taught by Hundley) for another (in this case, a casing component coupled to a mounting bracket by flanges extending towards each other from opposite ends of the member as taught by Nigmatulin) to obtain predictable results (in this case, to mount the casing component) was an obvious extension of prior art teachings. See KSR, MPEP 2141, III, B.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the forward and aft hooks of Nigmatulin in the assembly of Hundley, in order to provide the assembly of Hundley with an alternative mounting /retaining arrangement using forward and aft hooks that respectively extend aftward and forward and forming a radial space, wherein the mounting bracket can be arranged radially inward of the annular surface cooler instead of at the axial ends of the annular surface cooler such that the flanges of the mounting bracket occupy the radial space (Nigmatulin, Para. 0011).  One of ordinary skill would have known to explore the known options available in the prior art regarding mounting arrangements for annular casing components.  Since the claim is directed towards a combination that only unites old elements (i.e. the annular surface cooler 
Because Hundley as modified by Nigmatulin teaches a monolithic body that mounts to the turbine casing with a tongue/groove assembly, and because Matyscak similarly teaches a monolithic body (2) that is mounted to a casing (3) with a tongue/groove assembly but further includes a centrally located fastener (18), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monolithic body of Hundley as modified by Nigmatulin such that it includes at least one centrally located fastener as taught by Matyscak for the purposes of mounting the monolithic body to the turbine casing in a secure fashion (Matyscak teaches “These bolts are advantageously disposed in each case at the center of the segment”).

Allowable Subject Matter
Claims 8-10 and 13-15 are allowed.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Hundley (US 20150135726) discloses a fan casing assembly comprising: a fan casing (Figure 2) with a peripheral wall (implicit), a surface cooler (160) having a first surface (161) confronting the peripheral wall and forward and aft projections (162, 164); and a mounting bracket comprising having a first axial edge (180) having a first channel (182) and second axial edge (190) spaced form the first axial edge where the second axial edge includes a second channel (192); wherein the mounting bracket is fixed to the peripheral wall (see Figures 2-3, bracket mounted to annular casing) and the mounting bracket retains the forward and aft projections within the first channel and second channel, respectively, to mount the surface cooler to the fan casing (Figures 3-5). Hundley further discloses the bracket body including openings corresponding to the fan casing fastener opening (Fig. 3, 4; the fan casing 17 is coupled to brackets 180, 190, Para. 0035, and Fig. 4 shows the brackets with respective fasteners, hence the fan casing must have fastener openings to accommodate the fasteners of the brackets 180, 190). Hundley further discloses the mounting bracket further includes a set of wear attenuators (120) wherein a wear attenuator of the set of wear attenuators is located between the first and second channel and the respective forward and aft projections (Hundley, Figure 5), the wear attenuator includes an elongated body having an exterior surface and a U-shaped interior surface that is configured to be located about the forward projection (see Figure 5, Hundley). The wear attenuator is made from PEEK (Hundley, Paragraph 36), and further comprising a 
Thompson (US 6814538) teaches the utilization of a shroud/bracket hanger for a gas turbine engine and includes the utilization of an aperture formed in the channel (see aperture 148 and 150 in Figure 2). The apertures are utilized to receive anti-rotation pins (152) which extend into the channel (126).
However, the combination of all of the other previously recited features in the claim and the aperture and mechanical, integral attachment feature defined by a protrusion that engages with the aperture could not be found to be obvious based on the art of record. Baumas (US 9062553) teaches the utilization of an anti-wear device for hangers/hooks in gas turbine engines that utilize indentations in the wear attenuator (Figure 8) and Rioux (US 9353649) teaches the utilization of a wear liner spring which has an integral attachment feature (84) that engages with a groove of the channel (see Figure 3, groove 68), but this cannot reasonably be interpreted as an “aperture” as an aperture is defined by broadest reasonable interpretation as a “hole” or “opening” that would extend through the material rather than forming a groove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745